DETAILED ACTION
            This is the first office action for 16/682,517, which claims priority to provisional application 16/682,517, filed 9/20/2019, after the request for continued examination filed 5/19/2022.
            Claims 60-66, 68-75, 77, 80-84 are pending, Claims 74-75, 77, 80, and 83-84 are withdrawn from consideration, and Claims 60-66, 68-73, and 81-82 are considered herein.
	In light of the claim amendments filed 5/19/2022, the objection to Claim 63 is withdrawn, the rejection of Claim 72 under 35 U.S.C. 112(d) is withdrawn, the prior art rejections are withdrawn, and the rejections under 35 U.S.C. 112(b) are modified, in light of the claim amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references. Although they are not currently applied in a grounds of rejection, they are provided to expedite prosecution.
 	Hartman, et al. (U.S. Patent Application Publication 2015/0288319 A1)
	Makita, et al. (U.S. Patent 6,930,238 B2)
Byrnes (U.S. Patent Application Publication 2018/0212432 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61-66 and 68-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites “the joints” in line 2. There is insufficient antecedent basis for the limitation, because Claim 60 recites “a flexible joint between modules,” but does not require a plurality of joints, or recite “a joint.” Therefore, it is unclear if “the joints” in Claim 21 refer to the flexible joint between modules, or another joint.
Claims 62-66 and 68-73 are indefinite, because of their dependence on Claim 61. 
The Examiner recommends amending Claim 61 to recite “wherein the flexible joint positions modules adjacent to it flat enough and close enough…” 
Alternatively, the Applicant may consider amending Claim 60 to recite “flexible joints between modules,” or “flexible joints between adjacent modules.” This amendment would require corresponding amendments in the claims dependent on Claim 60.
Claim 63 is further indefinite, because it recites “the flexible joint” in line 1. Because Claim 62, on which Claim 63 depends, recites “the joints,” it is unclear if “the flexible joint” in line 1 of Claim 63 refers to one or more of the flexible joints between modules.
Claim 66 is further indefinite, because it recites “the connectors” in line 1. There is insufficient antecedent basis for this limitation in the claim, because Claim 64 recites a single connector.
The Examiner recommends amending Claim 66 to recite “at least one connector” or “the connector.”
Claim 69 is further indefinite, because it recites “the frames” in line 3. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “frames” in Claim 62, on which Claim 69 depends. 
The Examiner recommends amending Claim 69 to recite “
Claim 71 is further indefinite, because it recites “the module frame” in line 3. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a module frame.”
The Examiner recommends amending Claim 71 to recite “a corresponding module frame.”
The Examiner recommends amending Claim 72 to be consistent with the language used in Claim 71.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 60 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roppelt (U.S. Patent Application Publication 2017/0207742 A1). 
In reference to Claim 60, Roppelt teaches a system comprising an array (Fig. 1, paragraphs [0029]-[0032]).
Roppelt teaches that the array of his invention comprises PV modules 2 in adjacent rows (Fig. 1, paragraph [0029]).
Fig. 1 of Roppelt teaches that the modules 2 of his invention lie flat on the ground.
The array of Roppelt comprises a flexible joint between the modules. This “flexible joint” corresponds to the joint formed by the loose gravel disposed between the modules. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60-62, 68-73, and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Roppelt (U.S. Patent Application Publication 2017/0207742 A1), in view of Meller, et al. (U.S. Patent Application Publication 2017/0194898 A1).
In reference to Claims 81-82 and 61, Roppelt does not teach that the system of his invention comprises an autonomous cleaning robot.
However, Roppelt teaches that the solar modules of his invention may be cleaned (paragraph [0011]).
To solve the same problem of cleaning a flat photovoltaic array, Meller teaches an autonomous (i.e. automatic) cleaning robot that cleans flat solar arrays (Figs. 1-2, paragraphs [0016]-[0017]).
Meller teaches that the cleaning robot system of his invention provides the benefit of cleaning a solar panel array with minimal water, using a robot that requires minimal maintenance and minimal supervision (paragraph [0015]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the system of Roppelt with the autonomous cleaning robot of Meller, because Meller teaches that the cleaning robot system of his invention provides the benefit of cleaning a solar panel array with minimal water, using a robot that requires minimal maintenance and minimal supervision (paragraph [0015]).
Modifying the system of Roppelt with the autonomous cleaning robot system of Meller teaches the limitations of Claim 81, wherein the system further comprises an autonomous cleaning robot.
Modifying the system of Roppelt with the autonomous cleaning robot system of Meller teaches the limitations of Claim 81, wherein the autonomous cleaning robot is adapted to clean the array.
It is noted that “adapted to clean the array” is an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Modifying the system of Roppelt with the autonomous cleaning robot of Meller teaches the limitations of Claim 61, wherein the joints position the modules flat enough and close enough for the autonomous cleaning robot to move from one module to another without human intervention. This is taught by Meller, paragraph [0016].
It is noted that “flat enough and close enough for the autonomous cleaning robot to move from one module to another without human intervention” is an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 62, Fig. 1 of Roppelt teaches that the PV modules 2 are adjacent or abutting within a column.
In reference to Claim 68, modified Roppelt does not teach that the some of the modules comprise the frames recited in Claim 68.
However, Roppelt teaches that several modules combined in series may suitably be modified to comprise a frame comprising U-shaped metal profiles connected to each other and disposed on the uppermost gravel layer (paragraph [0022]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the array of modified Roppelt with the frames described by Roppelt, because Roppelt teaches that this is a suitable modification of the array of his invention.
Modifying the array of modified Roppelt to comprise a frame comprising U-shaped metal profiles connected to each other and disposed on the uppermost gravel layer teaches the limitations of Claim 68, wherein some of the modules comprise frames or rails along at least two modules sides and the frames or rails contact the earth on at least one of the at least two sides.
In reference to Claim 69, Roppelt teaches that the modules of the array of his invention are supported by direct contact with the ground (Fig. 1).
Modified Roppelt does not teach that the some of the modules comprise the frames recited in Claim 69.
However, Roppelt teaches that several modules combined in series may suitably be modified to comprise a frame comprising U-shaped metal profiles connected to each other and disposed on the uppermost gravel layer (paragraph [0022]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the array of modified Roppelt with the frames described by Roppelt, because Roppelt teaches that this is a suitable modification of the array of his invention.
Modifying the array of modified Roppelt to comprise a frame comprising U-shaped metal profiles connected to each other and disposed on the uppermost gravel layer teaches the limitations of Claim 69, wherein some of the modules are supported by direct contact between the ground and the frames. 
In reference to Claim 70, Fig. 1 of Roppelt teaches that the PV modules rest on a smoothed or substantially flat portion of the ground (paragraphs [0009] and [0013]).
In reference to Claims 71-72, Roppelt teaches that all of the modules of the array of his invention are supported by direct contact with the ground, without an intervening support structure (Fig. 1).
Modified Roppelt does not teach that the some of the modules comprise the frames recited in Claim 71.
However, Roppelt teaches that several modules combined in series may suitably be modified to comprise a frame comprising U-shaped metal profiles connected to each other and disposed on the uppermost gravel layer (paragraph [0022]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the array of modified Roppelt with the frames described by Roppelt, because Roppelt teaches that this is a suitable modification of the array of his invention.
Modifying the array of modified Roppelt to comprise a frame comprising U-shaped metal profiles connected to each other and disposed on the uppermost gravel layer teaches the limitations of Claim 71, wherein greater than 60% (i.e. 100%) of the modules contact the earth without an intervening support structure other than the module frame.
Modifying the array of modified Roppelt to comprise a frame comprising U-shaped metal profiles connected to each other and disposed on the uppermost gravel layer teaches the limitations of Claim 72, wherein greater than 80% (i.e. 100%) of the modules contact the earth without an intervening support structure other than the module frame.
In reference to Claim 73, Fig. 1 of Roppelt teaches that the system of his invention comprises a second array (i.e. a second row).
Meller teaches that the robotic cleaning system of his invention comprises a bridge (corresponding to rails 108, Figs. 1-2, paragraphs [0016]-[0017]) adapted to allow the autonomous cleaning robot to cross from the array to the second array.
Specifically, Fig. 1 of Meller teaches that the rails allow the autonomous cleaning robot to cross from one array (i.e. one row) to a second array (i.e. another row).
 
Claims 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Roppelt (U.S. Patent Application Publication 2017/0207742 A1), in view of Meller, et al. (U.S. Patent Application Publication 2017/0194898 A1), as applied to Claim 62, and further in view of Eiffert, et al. (U.S. Patent 7,487,771 B1).
In reference to Claim 63, modified Roppelt does not teach that the flexible joint (i.e. the flexible gravel portion between the adjacent solar modules) comprises a connector.
However, Roppelt further teaches that the array of his invention may suitably be modified to include support structures that support the corners of the modules (paragraph [0021]), and may suitably comprise frames (paragraph [0022]).
To solve the same problem of providing support structures for photovoltaic modules in an array, Eiffert teaches a frame structure (Fig. 6) that includes corner support structure 14 (Figs. 6-7, column 3, line 40, through column 4, line 18) that supports module corners and connects adjacent modules to each other. Fig. 7 of Eiffert teaches that an arrangement of four corner support structures 14 supports four module corners.
Eiffert further teaches that the support structure of his invention provides the benefit of preventing separation and horizontal movement of the panels away from each other (column 3, lines 52-56).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention to have modified the array of modified Roppelt to include the frame structure of Eiffert, including the corner support structures of modified Eiffert.
Modifying the array of modified Roppelt to include the frame structure of Eiffert, including the corner support structures of modified Eiffert, teaches the limitations of Claim 63, wherein the flexible joint comprises a connector, corresponding to the connector structures 14 of Eiffert (Eiffert, Figs. 6-7).
Modifying the array of modified Roppelt to include the frame structure of Eiffert, including the corner support structures of modified Eiffert, teaches the limitations of Claim 64, wherein the connector 14 engages adjacent modules at module edge frames 15 and 16 (Eiffert, Figs. 6-7).
Modifying the array of modified Roppelt to include the frame structure of Eiffert, including the corner support structures of modified Eiffert, teaches the limitations of Claim 65, wherein the connector 14 links individual modules (Eiffert, Figs. 6-7).
Modifying the array of modified Roppelt to include the frame structure of Eiffert, including the corner support structures of modified Eiffert, teaches the limitations of Claim 66, wherein some of the connectors 14 are adapted to link four modules (Eiffert, Figs. 6-7).



Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721